Exhibit 10.1

Execution Version

 

 

 

FIFTH AMENDMENT

TO

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

AND

SECOND AMENDMENT

TO

FOURTH AMENDED AND RESTATED GUARANTEE AND COLLATERAL

AGREEMENT

dated as of

May 9, 2017

among

GENESIS ENERGY, L.P.,

as the Borrower,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent and Issuing Bank,

BANK OF AMERICA, N.A. AND BANK OF MONTREAL,

as Co-Syndication Agents,

U.S. BANK NATIONAL ASSOCIATION,

as Documentation Agent,

The Other Grantors Party Hereto,

and

The Lenders and Other Parties Party Hereto

 

 

 



--------------------------------------------------------------------------------

FIFTH AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT

AGREEMENT AND SECOND AMENDMENT TO FOURTH AMENDED AND

RESTATED GUARANTEE AND COLLATERAL AGREEMENT

THIS FIFTH AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT AND SECOND
AMENDMENT TO FOURTH AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT,
dated as of May 9, 2017 (collectively, this “Fifth Amendment”), are by and among
GENESIS ENERGY, L.P., a Delaware limited partnership (the “Borrower”), the other
Grantors (as defined in the Guarantee and Collateral Agreement referred to
below) party hereto, WELLS FARGO BANK, NATIONAL ASSOCIATION, as administrative
agent (in such capacity, together with its successors in such capacity, the
“Administrative Agent”) for the lenders party to the Credit Agreement referred
to below (the “Lenders”), and the Lenders and other parties party hereto, as
applicable.

RECITALS

A.    The Borrower, the Lenders party thereto, the Administrative Agent and the
other agents and Issuing Banks referred to therein are parties to that certain
Fourth Amended and Restated Credit Agreement, dated as of June 30, 2014, as
amended by that certain First Amendment to Fourth Amended and Restated Credit
Agreement, dated as of August 25, 2014, that certain Second Amendment to Fourth
Amended and Restated Credit Agreement and Joinder Agreement, dated as of
July 17, 2015, that certain Third Amendment to Fourth Amended and Restated
Credit Agreement, dated as of September 17, 2015, and that certain Fourth
Amendment to Fourth Amended and Restated Credit Agreement and Joinder Agreement,
dated as of April 27, 2016 (as so amended and as further amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
pursuant to which the Lenders have made certain Loans and provided certain
Committed Amounts (subject to the terms and conditions thereof) to the Borrower;

B.     The Borrower, the Administrative Agent and the other parties thereto are
parties to that certain Fourth Amended and Restated Guarantee and Collateral
Agreement, dated as of June 30, 2014, as amended by that certain First Amendment
to Fourth Amended and Restated Guarantee and Collateral Agreement, dated as of
September 17, 2015 (as so amended and as further amended, restated, supplemented
or otherwise modified from time to time, the “Guarantee and Collateral
Agreement”); and

C.    The Borrower wishes, and the Lenders signatory hereto and the
Administrative Agent are willing, to amend the Credit Agreement and the
Guarantee and Collateral Agreement as more fully described herein.

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

SECTION 1. Defined Terms. Each capitalized term used herein but not otherwise
defined herein has the meaning given such term in the Credit Agreement. Unless
otherwise indicated, all article, schedule, exhibit and section references in
this Fifth Amendment refer to articles and sections of the Credit Agreement.

 

1



--------------------------------------------------------------------------------

SECTION 2. Amendments to Credit Agreement. As of the Fifth Amendment Effective
Date (as defined below), the Credit Agreement is amended as follows:

 

  (a) Section 1.01 of the Credit Agreement is hereby amended as follows:

 

  (i) The leverage-based pricing grid in the definition of “Applicable Margin”
is hereby amended and restated in its entirety as follows:

 

Leverage-Based Pricing Grid  

Level

  

Consolidated

Leverage Ratio

   LIBOR Margin     Base Rate
Margin     Unused Fee on
Committed
Amount   I   

£ 3.00 to 1.00

     1.500 %      0.500 %      0.250 %  II   

> 3.00 to 1.00 but

£ 3.50 to 1.00

     1.750 %      0.750 %      0.300 %  III   

> 3.50 to 1.00 but

£ 4.00 to 1.00

     2.000 %      1.000 %      0.300 %  IV   

> 4.00 to 1.00 but

£ 4.50 to 1.00

     2.375 %      1.375 %      0.500 %  V   

> 4.50 to 1.00 but

£ 5.00 to 1.00

     2.500 %      1.500 %      0.500 %  VI   

>5.00 to 1.00 but

£5.50 to 1.00

     2.750 %      1.750 %      0.500 %  VII   

>5.50 to 1.00

     3.000 %      2.00 0%      0.500 % 

 

  (ii) Clause (y) of the definition of “Applicable Margin” is hereby amended and
restated in its entirety as follows:

(y)    on or after July 1, 2016, Level VII, until such time as the applicable
Borrower Party shall deliver such financial statements.

 

2



--------------------------------------------------------------------------------

  (iii) The definition of “Consolidated EBITDA” is hereby amended and restated
in its entirety as follows:

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period plus or minus, as applicable, the following amounts relating to such
period (without duplication):

(a)    Basic EBITDA adjustments. Plus the following expenses, charges, losses
and similar items to the extent deducted in determining Consolidated Net Income
for such period:

(i)    total interest expense (inclusive of amortization of deferred financing
fees and other original issue discount and banking fees, charges and commissions
(e.g., letter of credit fees and commitment fees) and non-cash accretion of
discount) net of interest income,

(ii)    provision for taxes based on income (including any Texas franchise Tax
provided such franchise Tax is a Tax based on income), foreign withholding taxes
and other taxes similar to the foregoing, and

(iii)    all depreciation and amortization expenses.

(b)    Exclusion of other non-cash items. Plus all non-cash expenses, charges,
losses, and similar items, and minus all non-cash revenues, incomes, gains and
similar items, in each case, to the extent deducted or included in determining
Consolidated Net Income for such period, including those relating to the
following:

(i)    all depletion, impairments, write-offs and similar items (including
impairment of assets, as contemplated in the Statement of Financial Accounting
Standards No. 144 (or any codification thereof), “Accounting for the Impairment
or Disposal of Long-Lived Assets”),

(ii)    accretion expenses associated with provision for abandonment costs,

(iii)    unrealized expenses, charges, losses, revenues, incomes, gains and
similar items relating to hedging transactions,

(iv)    equity-based compensation expenses that are not settled in cash, and

(v)    lower of cost or market adjustments to inventory.

(c)    Certain additional exclusions. Plus or minus the following additional
exclusions:

(i)    plus expenses, charges, losses and similar items relating to the
following:

(A)    sales or other dispositions of assets other than inventory sold in the
ordinary course of business,

(B)    items necessary to reconcile the calculation of Consolidated EBITDA to
the Borrower’s calculation of Adjusted EBITDA for purposes of its public
disclosures, including filings with the SEC; provided, that such items do not
exceed 2% of the Borrower’s calculation of Consolidated EBITDA including such
items,

 

3



--------------------------------------------------------------------------------

(C)    extraordinary items (as contemplated by GAAP),

(D)    Transaction Costs, and

(E)    Specified Dispute Costs.

(ii)    minus revenue, gains, income and similar items relating to the
following:

(A)    sales or other dispositions of assets other than inventory sold in the
ordinary course of business,

(B)    items necessary to reconcile the calculation of Consolidated EBITDA to
the Borrower’s calculation of Adjusted EBITDA for purposes of its public
disclosures, including filings with the SEC; provided, that such items do not
exceed 2% of the Borrower’s calculation of Consolidated EBITDA including such
items, and

(C)    extraordinary items (as contemplated by GAAP).

(d)    Certain substitutions of cash amounts (if any) in lieu of certain
excluded GAAP amounts. Plus the following substitutions:

(i)    cash received (if any) by the Borrower or any Restricted Subsidiary
pursuant to any Direct Financing Lease in substitution of any GAAP items
reflected in such period attributable to Direct Financing Leases, and

(ii)    cash dividends or distributions (or with respect to NEJD SPE 1, loan
payments under the NEJD Intercompany Note) received (if any) by the Borrower or
any Restricted Subsidiary from Unrestricted Subsidiaries, Joint Ventures, equity
investees and any other Person accounted for by the Borrower by the equity
method of accounting, or any other Person that is not a Subsidiary in
substitution of any GAAP items reflected in such period attributable to
income/loss of such Persons; provided, that such all such dividends or
distributions with respect to a relevant accounting period that the Borrower or
any Restricted Subsidiary receives within 15 days after such accounting period
shall be included as if such amounts had been received during such accounting
period.

Notwithstanding the foregoing, (i) with respect to any Test Period or
Calculation Period that includes any fiscal quarter commencing with the fiscal
quarter ending on June 30, 2017 and ending with the fiscal quarter ending on
March 31, 2018 (each a “Unit Price Smoothing Quarter”), Consolidated EBITDA for
each Unit Price Smoothing Quarter shall not include that portion of GAAP
compensation expense (positive or negative) attributable to equity-based
compensation settled in cash to the extent such expense results from the

 

4



--------------------------------------------------------------------------------

Borrower’s common unit price being in excess of or below $32.00 per unit, and
(ii) with respect to any Test Period or Calculation Period that includes any
fiscal quarter commencing with the fiscal quarter ending on June 30, 2018 and
ending with the fiscal quarter ending on March 31, 2019 (each a “Unit Price
True-up Quarter”), Consolidated EBITDA for each Unit Price True-up Quarter shall
include (in addition to the applicable GAAP compensation expense) true-up
compensation expense (positive or negative) attributable to equity-based
compensation settled in cash in an amount (positive or negative) equal to
twenty-five percent (25%) of the product of (x) the difference (positive or
negative) between the Borrower’s common unit price on March 31, 2018 minus
$32.00, multiplied by (y) number of units outstanding underlying the awards that
were adjusted pursuant to clause (i) immediately above.

 

  (iv) The definition of “Disqualified Equity” is hereby amended by replacing
the reference to “the Maturity Date” therein with “the Stated Maturity Date”.

 

  (v) The definition of “Flood Insurance Regulations” is hereby amended and
restated in its entirety as follows:

“Flood Insurance Regulations” shall mean (a) the National Flood Insurance Act of
1968 as now or hereafter in effect or any successor statute thereto, (b) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statute thereto, (c) the National Flood Insurance Reform Act of 1994
(amending 42 USC 4001, et seq.), as the same may be amended or recodified from
time to time, (d) the Flood Insurance Reform Act of 2004, (e) the Biggert-Waters
Flood Insurance Reform Act of 2012 as now or hereafter in effect or any
successor statute thereto and (f) any regulations promulgated thereunder.

 

  (vi) The definition of “Maturity Date” is hereby amended and restated in its
entirety as follows:

“Maturity Date” means May 9, 2022, subject to extension pursuant to Section 2.21
(the “Stated Maturity Date”); provided that if the 5.750% senior notes due 2021
issued by the Borrower and Genesis Energy Finance Corporation have not been
refinanced or repaid in full (and in the case of a refinancing with
Indebtedness, with the maturity date of such Indebtedness being no earlier than
November 9, 2022) on or prior to November 15, 2020, the Maturity Date means
November 15, 2020.

 

  (vii) The definition of “Substantial Transaction” is hereby amended and
restated in its entirety as follows:

“Substantial Transaction” means any Permitted Acquisition, any acquisition that
results in a Joint Venture, any acquisition that is consummated through an
Unrestricted Subsidiary or a Joint Venture, or any Divestiture in respect of
which the aggregate Acquisition Consideration (or, in the case of a

 

5



--------------------------------------------------------------------------------

Divestiture, the consideration paid by the purchaser if calculated in the same
manner as the definition of Acquisition Consideration) is in excess of
$25,000,000; provided, that the Borrower’s Divestiture from time to time in one
or more transactions of all or any portion of the VKGC Business and/or the Wink
Business shall not be considered for purposes of (i) determining if any
Divestiture constitutes a Substantial Transaction or (ii) performing
calculations on a Pro Forma Basis pursuant to this Agreement.

 

  (b) Section 1.01 of the Credit Agreement is hereby amended by adding the
following new definitions in their proper alphabetical order:

“Fifth Amendment Effective Date” means the “Fifth Amendment Effective Date” as
defined in that certain Fifth Amendment to Fourth Amended and Restated Credit
Agreement and Second Amendment to Fourth Amended and Restated Guarantee and
Collateral Agreement dated as of May 9, 2017 among the Borrower, the other
Grantors party thereto, the Administrative Agent, the Lenders and other parties
thereto.

“Specified Dispute Costs” means all expenses, charges, losses, costs and similar
items (including those relating to prosecuting or defending claims, such as fees
of attorneys, experts and others; damages; and penalties and interests) relating
to three on-going disputes between the Borrower and/or its subsidiaries, on the
one hand, and various third parties and/or their affiliates, on the other hand,
each of which disputes the Borrower previously has generically described to the
Lenders; provided, however, that the Borrower may not exclude more than
$20 million in aggregate Specified Dispute Costs during the term of this
Agreement to derive Consolidated EBITDA from time to time.

“Stated Maturity Date” has the meaning assigned to such term in the definition
of “Maturity Date.”

“VKGC Business” means operations, activities, assets and related liabilities
attributable to the following offshore natural gas assets: the Viosca Knoll
Gathering System (including the platform located on VK Block 817); the Medusa
Gathering System; Flextrend’s oil and gas leases, wells and related production
facilities.

“Wink Business” means operations, activities, assets and related liabilities
attributable to crude oil rail and terminalling facilities located in and around
Wink, Texas.

 

  (c) Section 2.02(d), 2.06(c) and 6.01(j) of the Credit Agreement are hereby
amended by replacing “the Maturity Date” therein with “the Stated Maturity
Date”.

 

  (d) Sections 2.21(a) of the Credit Agreement is hereby amended by replacing
“the Maturity Date” in each place it appears therein with “the Stated Maturity
Date”.

 

6



--------------------------------------------------------------------------------

  (e) Section 2.21(e) of the Credit Agreement is hereby amended by replacing
each of “the Maturity Date” and “such Maturity Date” therein with “the Stated
Maturity Date”.

 

  (f) Section 5.10 of the Credit Agreement is hereby amended by adding a new
subsection (e), stated in its entirety as follows:

“(e)    Notwithstanding anything to the contrary, to the extent that the
Borrower or any Restricted Subsidiary is required to grant a Mortgage on or
after the Fifth Amendment Effective Date on any Real Property (other than
Excluded Property) on which any “Building” or “Manufactured (Mobile) Home”
(each, as defined in the applicable Flood Insurance Regulations and to the
extent not constituting Excluded Property) is located (the “Additional Improved
Real Property”), prior to the execution and delivery of such Mortgage with
respect to such Additional Improved Real Property, the Administrative Agent
shall provide to the Lenders (which may be delivered electronically) (i) a
standard life of loan flood hazard determination form for such Additional
Improved Real Property, and (ii) if such Additional Improved Real Property is in
a special flood hazard area, (A) a notice acknowledged by the Borrower or
applicable Restricted Subsidiary of that fact and (if applicable) that flood
insurance coverage is not available and (B) if flood insurance is available in
the community in which such Additional Improved Real Property is located, a
policy of flood insurance in compliance with Flood Insurance Regulations. To the
extent that any such Additional Improved Real Property is subject to the
provisions of the Flood Insurance Regulations, upon the earlier of (i) twenty
(20) Business Days from the date the information required by the immediately
preceding sentence is provided to the Lenders and (ii) receipt by the
Administrative Agent of a notice from each Lender (which may be delivered
electronically) that such Lender has completed all necessary flood insurance
diligence with respect to such Additional Improved Real Property, the
Administrative Agent may permit the execution and delivery of the applicable
Mortgage in favor of the Administrative Agent.”

 

  (g) Section 5.12(d) of the Credit Agreement is hereby amended by inserting the
phrase “to the extent such flood insurance coverage is available,” immediately
following the phrase “may from time to time require,”.

 

  (h) Section 6.06 of the Credit Agreement is hereby amended by replacing the
last sentence thereof with “To the extent the Required Lenders waive the
provisions of this Section 6.06 with respect to the disposition of any
Collateral (including the Divestiture of any Guarantor), or any Collateral is
disposed as permitted by this Section 6.06 (including the Divestiture of any
Guarantor), (i) such Collateral (unless disposed of to a Borrower Party) shall
be sold free and clear of the Liens created by the Security Documents, (ii) the
Guarantee of any divested Guarantor that ceases to be a Restricted Subsidiary
shall be released, and (iii) the Administrative Agent shall take all actions it
deems appropriate in order to effect the foregoing.”

 

7



--------------------------------------------------------------------------------

  (i) Section 6.14(a) of the Credit Agreement is hereby amended and restated in
its entirety as follows:

(a)    Leverage Ratio. The Borrower will not permit its Consolidated Leverage
Ratio to be in excess of (i) 5.50 to 1.00 as of the last day of the Test Period
ending on March 31, 2017, (ii) 5.75 to 1.00 as of the last day of the Test
Periods ending on June 30, 2017 through June 30, 2018, (iii) 5.50 to 1.00 as of
the last day of the Test Periods ending on September 30, 2018 through
December 31, 2019, (iv) 5.25 to 1.00 as of the last day of the Test Periods
ending on March 31, 2020 through December 31, 2020 and (v) 5.00 to 1.00 as of
the last day of any Test Period thereafter.

 

  (j) Section 8.12 of the Credit Agreement is hereby amended by adding a new
subsection (d), stated in its entirety as follows:

“(d)    The Lenders hereby authorize the Administrative Agent, at its option and
in its discretion, to release any Guarantor from its obligations under the
Security Documents (i) if such Person ceases to be a Restricted Subsidiary,
(ii) upon such Person ceasing to be a required Guarantor pursuant a sale or
other disposition in compliance with Section 6.06, (iii) if approved, authorized
or ratified in writing by the Required Lenders (or all of the Lenders hereunder,
to the extent required by Section 9.02) or (iv) as otherwise may be expressly
provided in the relevant Security Documents. Upon request by the Administrative
Agent at any time, the Lenders will confirm in writing the Administrative
Agent’s authority to release any such Guarantor pursuant to this Section 8.12.”

 

  (k) Schedule 2.01 to the Credit Agreement is hereby amended and restated in
its entirety as attached hereto.

 

  (l) Exhibit I to the Credit Agreement is hereby amended and restated in its
entirety as attached hereto.

SECTION 3. Amendment to Guarantee and Collateral Agreement. As of the Fifth
Amendment Effective Date, the Guarantee and Collateral Agreement is amended as
follows:

 

  (a) The second sentence of Section 10.14(b) of the Guarantee and Collateral
Agreement is hereby amended and restated in its entirety as follows:

At the request and sole expense of the Borrower, a Grantor (other than the
Borrower) shall be released from its obligations hereunder under the
circumstances set forth in Section 8.12(d) of the Credit Agreement; provided
that the Administrative Agent shall not be required to evidence such release in
writing unless and until the Borrower shall have delivered to the Administrative
Agent a written request therefor identifying the relevant Grantor and the terms
of any applicable sale or other disposition or transaction in reasonable detail,
together with, upon the request of the Administrative Agent, a certification by
the Borrower stating that such transaction is in compliance with the Credit
Agreement and the other Loan Documents.

 

8



--------------------------------------------------------------------------------

SECTION 4. Conditions to Effectiveness. This Fifth Amendment shall not become
effective until the date (the “Fifth Amendment Effective Date”) on which each of
the following conditions is satisfied (or waived in accordance with Section 9.02
of the Credit Agreement):

 

  (a) The Administrative Agent shall have received from all Lenders, the
Borrower and the other parties hereto, executed counterparts (in such number as
may be requested by the Administrative Agent) of this Fifth Amendment.

 

  (b) The Administrative Agent shall have received a reaffirmation agreement in
form and substance satisfactory to the Administrative Agent, executed and
delivered by each of the Borrower Parties with respect to its obligations and
the Liens granted by it under the Security Documents.

 

  (c) The Administrative Agent shall have received, on behalf of itself, the
Lenders and each Issuing Bank on the Fifth Amendment Effective Date, the
favorable written opinion of Akin Gump Strauss Hauer & Feld LLP, counsel to the
Borrower Parties, and of other counsel to the Borrower Parties reasonably
requested by the Administrative Agent, in each case, in form and substance
satisfactory to the Administrative Agent, dated as of the Fifth Amendment
Effective Date in substantially the same scope as those delivered under the
Credit Agreement prior to the Fifth Amendment Effective Date.

 

  (d) The Administrative Agent shall have received a certificate, in form and
substance satisfactory to the Administrative Agent, executed on behalf of each
of the Borrower Parties, which certificate shall certify as to the financial
condition and solvency of the Borrower and each of the other Borrower Parties,
on a consolidated basis with their respective Subsidiaries, in each case, after
giving effect to this Fifth Amendment and the transactions contemplated hereby.

 

  (e) The Administrative Agent, the Arrangers and the Lenders shall have
received all fees and other amounts due and payable on or prior to the Fifth
Amendment Effective Date, including to the extent invoiced, reimbursement or
payment of all out of pocket expenses required to be reimbursed or paid by the
Borrower under the Credit Agreement.

 

  (f) The Administrative Agent shall have received, at least five (5) Business
Days prior to the Fifth Amendment Effective Date, and be reasonably satisfied in
form and substance with, all documentation and other information required by
bank regulatory authorities under applicable “know-your-customer” and anti-money
laundering rules and regulations, including but not restricted to the USA
Patriot Act.

 

9



--------------------------------------------------------------------------------

  (g) The Administrative Agent shall have received and reviewed lien searches
reasonably requested by the Administrative Agent, and the Borrower shall have
delivered duly completed UCC-3 termination statements requested by the
Administrative Agent with respect to any Liens reflected in such search results
that are not permitted by the Credit Agreement.

 

  (h) The Administrative Agent shall have received with respect to the Borrower
and each other Borrower Party: (A) certificates of good standing as of a recent
date issued by the appropriate Governmental Authority of the state or
jurisdiction of its incorporation or organization, where applicable; (B) a
certificate of the Secretary or Assistant Secretary of each Borrower Party dated
the Fifth Amendment Effective Date and certifying (1) that attached thereto are
true and correct copies of the Organizational Documents of such Borrower Party
or that there have been no changes to the Organizational Documents thereof from
those most recently delivered to the Administrative Agent in connection with the
Credit Agreement and that such documents remain in full force and effect,
(2) that attached thereto is a true and complete copy of resolutions duly
adopted by the board of directors or other governing body of such Borrower Party
(and, if applicable, any parent company of such Borrower Party) authorizing the
execution, delivery and performance of this Fifth Amendment and any related Loan
Documents and approving or consenting to the extension of the Maturity Date, and
that such resolutions have not been modified, rescinded or amended and are in
full force and effect, and (3) as to the incumbency and specimen signature of
each officer executing any Loan Document or any other document delivered in
connection herewith on behalf of such Borrower Party; (C) a certificate of
another officer as to the incumbency and specimen signature of the Secretary or
Assistant Secretary executing the certificate pursuant to clause (B) above; and
(D) a certificate executed by a Responsible Officer of the Borrower certifying
that at the time of and after giving effect to this Fifth Amendment, (1) all of
the representations and warranties of each Borrower Party contained in each Loan
Document to which it is a party shall be true and correct in all material
respects (except that any such representations and warranties that are modified
by materiality shall be true and correct in all respects), except to the extent
any such representations and warranties are expressly limited to an earlier
date, in which case, such representations and warranties shall continue to be
true and correct in all material respects as of such specified earlier date
(except that any such representations and warranties that are modified by
materiality shall be true and correct in all respects as of such specified
earlier date) and (2) no Default shall have occurred and be continuing.

 

  (i)

The Administrative Agent shall have received “life of loan” flood
certification(s) from a firm reasonably acceptable to the Administrative Agent
covering any “Building” or “Manufactured (Mobile) Home” (each, as defined in the
applicable Flood Insurance Regulations and to the extent not constituting
Excluded Property) constituting Collateral showing whether or

 

10



--------------------------------------------------------------------------------

  not such buildings are located in a special flood hazard area subject by
federal regulation to mandatory flood insurance requirements, and to the extent
required by Section 5.12(d) of the Credit Agreement, provide evidence of flood
insurance related thereto.

 

  (j) The Administrative Agent shall have received a Note executed by the
Borrower in favor of each Lender requesting a Note.

 

  (k) The Borrower shall prepay one or more existing Loans in an amount
necessary such that, after giving effect to the extension of the “Maturity Date”
(as defined immediately prior to the effectiveness of this Fifth Amendment),
each Lender will hold its pro rata share (based on its share of the revised
Committed Amounts) of outstanding Loans.

 

  (l) The Administrative Agent shall have received evidence reasonably
acceptable to it that all insurance required to be maintained pursuant to the
Loan Documents has been obtained and is in effect, and the Borrower Parties
shall have used commercially reasonable efforts to cause such insurance to
(A) provide that no cancellation, material reduction in amount or material
change in coverage thereof shall be effective until at least thirty days after
receipt by the Administrative Agent of written notice thereof and (B) name the
Administrative Agent, on behalf of the Secured Parties, as an additional
insured, loss payee or mortgagee, as the case may be.

 

  (m) The Administrative Agent shall have received (i) all necessary financing
statements and financing statement amendments and (ii) any other Security
Documents or amendments thereto reasonably requested by the Administrative Agent
for the creation and perfection of Liens in favor of the Secured Parties as
contemplated by the Loan Documents, in each case, duly completed and executed
(as applicable) in sufficient number of counterparts and in proper form for
recording, if necessary, and for perfecting Liens in favor of the Secured
Parties on the Collateral covered thereby and in form and substance satisfactory
to the Administrative Agent.

 

  (n) The Arrangers shall have received financial projections of the Borrower
and its Restricted Subsidiaries, including cash distributions expected from
Joint Ventures and Unrestricted Subsidiaries, through December 31, 2021, which
shall show compliance on a Pro Forma Basis with the financial covenants set
forth in Section 6.14 of the Credit Agreement (as amended by and giving effect
to the Fifth Amendment) and shall be otherwise reasonably acceptable to the
Arrangers.

 

  (o) The Administrative Agent shall have received such other documents as the
Administrative Agent or special counsel to the Administrative Agent may
reasonably request.

 

11



--------------------------------------------------------------------------------

  (p) Each Exiting Lender (as defined below) shall have been paid an amount
equal to the outstanding principal of such Exiting Lender’s Loans and
participations in LC Disbursements, accrued interest thereon, accrued fees and
all other amounts payable to such Exiting Lender under the Credit Agreement.
Notwithstanding any contrary provisions hereof, this condition may only be
waived with the consent of each affected Exiting Lender.

The Administrative Agent shall notify the Borrower and the Lenders of the Fifth
Amendment Effective Date, and such notice shall be conclusive and binding.

SECTION 5. Post-Effectiveness Covenants. On or prior to the date that is 60 days
after the Fifth Amendment Effective Date (as such date may be extended by the
Administrative Agent in its sole discretion), the Borrower Parties shall have
satisfied (or caused to be satisfied) the following requirements:

 

  (a) the Administrative Agent shall have received, to the extent necessary in
connection with the May 9, 2022 Maturity Date or otherwise reasonably requested
by the Administrative Agent, fully executed and notarized Mortgage
modifications, in proper form for recording in all appropriate offices in all
applicable jurisdictions; and

 

  (b) each Restricted Subsidiary executing or delivering a Mortgage modification
pursuant to clause (a) above shall (A) deliver opinions of special counsel
related thereto, each in scope, form and substance reasonably satisfactory to
Administrative Agent, (B) pay, or cause to be paid, all taxes and fees related
to any such registration, filing or recording associated with the foregoing and
(C) deliver any other deliverables required by Section 5.10 of the Credit
Agreement in connection with the foregoing.

SECTION 6. Assignment and Assumption.

 

  (a)

For an agreed consideration, each Lender (individually an “Assignor” and
collectively, the “Assignors”) hereby irrevocably sells and assigns, severally
and not jointly, (i) all of such Assignor’s rights and obligations in its
capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to its Committed
Amount and Revolving Credit Exposure, as the case may be, identified in Annex I
attached hereto and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of such Assignor
(in its capacity as a Lender) against any Person, whether known or unknown,
arising under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the transactions governed thereby or
in any way based on or related to any of the foregoing, including contract
claims, tort claims, malpractice claims, statutory claims and all other claims
at law or in equity related to the rights and obligations sold and assigned
pursuant to clause (i) above (the rights and obligations sold and assigned
pursuant to clauses (i) and (ii) above being referred to herein collectively for
all Assignors as the “Assigned Interests”)

 

12



--------------------------------------------------------------------------------

  to the Lenders (individually, an “Assignee” and, collectively, the
“Assignees”) set forth on Schedule 2.01 to this Fifth Amendment (which shall
replace the existing Schedule 2.01 to the Credit Agreement as of the Fifth
Amendment Effective Date), and each Assignee hereby irrevocably purchases and
assumes from each Assignor such Assignee’s percentage (as set forth on Schedule
2.01 to this Fifth Amendment) of the Assigned Interests, subject to and in
accordance with the Credit Agreement and this Fifth Amendment, as of the Fifth
Amendment Effective Date. Such sale and assignment is without recourse to the
Assignors and, except as expressly provided in this Fifth Amendment, without
representation or warranty by the Assignors.

 

  (b) From and after the Fifth Amendment Effective Date, the Administrative
Agent shall distribute all payments in respect of the Assigned Interests
(including payments of principal, interest, fees and other amounts) to the
appropriate Assignors for amounts which have accrued to but excluding the Fifth
Amendment Effective Date and to the appropriate Assignees for amounts which have
accrued from and after the Fifth Amendment Effective Date.

 

  (c) Each Assignor (i) represents and warrants that (A) it is the legal and
beneficial owner of the percentage of the Assigned Interest set forth on Annex I
attached hereto, (B) such Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim and (C) it has full power and authority, and
has taken all action necessary, to execute and deliver this assignment and to
consummate the transactions contemplated by this Section 6; and (ii) assumes no
responsibility with respect to (A) any statements, warranties or representations
made by any other Person in or in connection with the Credit Agreement or any
other Loan Document, (B) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any collateral
thereunder, (C) the financial condition of the Borrower, any of its Subsidiaries
or Affiliates or any other Person obligated in respect of any Loan Document or
(D) the performance or observance by the Borrower, any of its Subsidiaries or
Affiliates or any other Person of any of their respective obligations under any
Loan Document.

 

  (d)

Each Assignee (i) represents and warrants that (A) it has full power and
authority, and has taken all action necessary, to execute and deliver this
assignment and to consummate the transactions contemplated hereby, (B) it
satisfies the requirements specified in the Credit Agreement and this Fifth
Amendment that are required to be satisfied by it in order to acquire the
percentage of the Assigned Interests set forth in Schedule 2.01 to this Fifth
Amendment, (C) from and after the Fifth Amendment Effective Date, it shall have
the obligations of a Lender thereunder to the extent of its percentage (as set
forth on Schedule 2.01 to this Fifth Amendment) of the Assigned Interests,
(D) it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered pursuant thereto, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Fifth Amendment and to purchase its
percentage of the Assigned Interests (as set forth on Schedule 2.01) on the
basis of which it has made such analysis and

 

13



--------------------------------------------------------------------------------

  decision independently and without reliance on the Administrative Agent or any
other Lender, and (E) if it is a Foreign Lender, it has supplied to the
Administrative Agent any documentation required to be delivered by it pursuant
to the terms of the Credit Agreement, duly completed and executed by such
Assignee; and (ii) agrees that (A) it will, independently and without reliance
on the Administrative Agent, any Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (B) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

 

  (e) After giving effect to the assignments in Section 6(a) of this Fifth
Amendment, Santander Bank, N.A., Scotiabanc Inc. and U.S. Bank National
Association (each an “Exiting Lender” and collectively, the “Exiting Lenders”)
shall cease to be a party hereto as of the Fifth Amendment Effective Date and
shall no longer be a “Lender”; provided, however, that provisions of the Credit
Agreement that, by their terms, are expressly intended to survive the repayment
in full of the Indebtedness evidenced by the Loan Documents, the cancellation of
the Committed Amounts or the termination of the Credit Agreement, shall survive
for the benefit of the each Exiting Lender. Each Exiting Lender joins in the
execution of this Fifth Amendment solely for purposes of effectuating this Fifth
Amendment pursuant to Section 4 hereof and assigning its Assigned Interests
pursuant to Section 6 hereof.

SECTION 7. Miscellaneous.

 

  (a) Confirmation. The provisions of the Loan Documents, as amended by this
Fifth Amendment, shall remain in full force and effect in accordance with their
terms following the effectiveness of this Fifth Amendment.

 

  (b)

Ratification and Affirmation; Representations and Warranties. Each of the
undersigned does hereby adopt, ratify, and confirm the Credit Agreement and the
other Loan Documents, as amended hereby, and its obligations thereunder. The
Borrower and each other Borrower Party party hereto hereby (a) acknowledges,
renews and extends its continued liability under each Loan Document to which it
is a party and agrees that each Loan Document to which it is a party remains in
full force and effect, except as expressly amended hereby, notwithstanding the
amendments contained herein, (b) confirms and ratifies all of its obligations
under the Loan Documents to which it is a party, including its obligations and
the Liens granted by it under the Security Documents to which it is a party,
(c) confirms that all references in such Security Documents to the “Credit
Agreement” (or words of similar import) refer to the Credit Agreement as amended
and supplemented hereby without impairing any such obligations or Liens in any
respect and all references in the Loan Documents to the “Guarantee and
Collateral Agreement” (or words of similar import) refer to the Guarantee and
Collateral Agreement as amended and supplemented hereby without impairing such

 

14



--------------------------------------------------------------------------------

  obligations or Liens in any respect and (d) represents and warrants to the
Lenders that: (i) as of the date hereof, after giving effect to the terms of
this Fifth Amendment, all of the representations and warranties contained in
each Loan Document to which it is a party are true and correct in all material
respects (except that any such representations and warranties that are modified
by materiality shall be true and correct in all respects), except to the extent
any such representations and warranties are expressly limited to an earlier
date, in which case, such representations and warranties shall continue to be
true and correct in all material respects as of such specified earlier date
(except that any such representations and warranties that are modified by
materiality shall be true and correct in all respects as of such specified
earlier date); and (ii) as of the date hereof, after giving effect to this Fifth
Amendment, no Default has occurred and is continuing.

 

  (c) Loan Document. This Fifth Amendment and each agreement, instrument,
certificate or document executed by the Borrower or any other Borrower Party or
any of its or their respective officers in connection therewith are “Loan
Documents” as defined and described in the Credit Agreement and all of the terms
and provisions of the Loan Documents relating to other Loan Documents shall
apply hereto and thereto.

 

  (d) Counterparts. This Fifth Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of this Fifth Amendment by facsimile or other electronic
transmission shall be effective as delivery of a manually executed counterpart
hereof.

 

  (e) NO ORAL AGREEMENT. THIS FIFTH AMENDMENT, THE CREDIT AGREEMENT AND THE
OTHER LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND THEREWITH REPRESENT THE
FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR UNWRITTEN ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES.

 

  (f) GOVERNING LAW. THIS FIFTH AMENDMENT (INCLUDING, BUT NOT LIMITED TO, THE
VALIDITY AND ENFORCEABILITY HEREOF) SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

  (g) THE PROVISIONS OF SECTION 9.09(B) AND (C) AND SECTION 9.10 OF THE CREDIT
AGREEMENT SHALL APPLY, MUTATIS MUTANDIS, TO THIS FIFTH AMENDMENT.

[Remainder of page intentionally left blank]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Fifth Amendment to be
duly executed and delivered as of the date first written above.

 

GENESIS ENERGY, L.P. By:  

GENESIS ENERGY, LLC,

its general partner

By:  

/s/ Robert V. Deere

Name:   Robert V. Deere Title:   Chief Financial Officer GENESIS CRUDE OIL, L.P.
GENESIS CO2 PIPELINE, L.P.

GENESIS PIPELINE TEXAS, L.P.

GENESIS PIPELINE USA, L.P.

GENESIS SYNGAS INVESTMENTS, L.P.

By:  

GENESIS ENERGY, LLC,

its general partner

By:  

/s/ Robert V. Deere

Name:   Robert V. Deere Title:   Chief Financial Officer GEL CHOPS I, L.P.

GEL CHOPS II, L.P.

By:   GEL CHOPS GP, LLC,
its general partner By:  

/s/ Robert V. Deere

Name:   Robert V. Deere Title:   Chief Financial Officer and Treasurer

 

[Signature Page — Fifth Amendment to Fourth Amended and

Restated Credit Agreement and Second Amendment to Fourth

Amended and Restated Guarantee and Collateral Agreement]



--------------------------------------------------------------------------------

CAMERON HIGHWAY PIPELINE I, L.P.

By:

  Cameron Highway Pipeline GP, L.L.C., its general partner

By:

 

/s/ Robert V. Deere                                        

Name:

 

Robert V. Deere

Title:

 

Chief Financial Officer and Treasurer

ANTELOPE REFINING, LLC AP MARINE, LLC BR PORT SERVICES, LLC CAMERON HIGHWAY OIL
PIPELINE COMPANY, LLC CAMERON HIGHWAY PIPELINE GP, L.L.C. CASPER EXPRESS
PIPELINE, LLC DAVISON PETROLEUM SUPPLY, LLC DAVISON TRANSPORTATION SERVICES,
INC. DAVISON TRANSPORTATION SERVICES, LLC DEEPWATER GATEWAY, L.L.C. FLEXTREND
DEVELOPMENT COMPANY, L.L.C. GEL CHOPS GP, LLC GEL DEEPWATER, LLC GEL IHUB, LLC
GEL LOUISIANA FUELS, LLC GEL ODYSSEY, LLC GEL OFFSHORE PIPELINE, LLC GEL
OFFSHORE, LLC GEL POSEIDON, LLC GEL PRCS, LLC GEL SEKCO, LLC GEL TEX MARKETING,
LLC GEL TEXAS PIPELINE, LLC GEL WYOMING, LLC GENESIS BR, LLC GENESIS CHOPS I,
LLC GENESIS CHOPS II, LLC GENESIS DAVISON, LLC GENESIS DEEPWATER HOLDINGS, LLC
GENESIS ENERGY FINANCE CORPORATION

 

[Signature Page — Fifth Amendment to Fourth Amended and

Restated Credit Agreement and Second Amendment to Fourth

Amended and Restated Guarantee and Collateral Agreement]



--------------------------------------------------------------------------------

GENESIS ENERGY, LLC GENESIS FREE STATE HOLDINGS, LLC GENESIS GTM OFFSHORE
OPERATING COMPANY, LLC GENESIS IHUB HOLDINGS, LLC GENESIS MARINE, LLC GENESIS
NEJD HOLDINGS, LLC GENESIS ODYSSEY, LLC GENESIS OFFSHORE HOLDINGS, LLC GENESIS
OFFSHORE, LLC GENESIS PIPELINE ALABAMA, LLC GENESIS POSEIDON HOLDINGS, LLC
GENESIS POSEIDON, LLC GENESIS RAIL SERVICES, LLC GENESIS SAILFISH HOLDINGS, LLC
GENESIS SEKCO, LLC GENESIS SMR HOLDINGS, LLC GENESIS TEXAS CITY TERMINAL, LLC
HIGH ISLAND OFFSHORE SYSTEM, L.L.C. MANTA RAY GATHERING COMPANY, L.L.C.
MATAGORDA OFFSHORE, LLC MILAM SERVICES, INC. POSEIDON PIPELINE COMPANY, L.L.C.
POWDER RIVER CRUDE SERVICES, LLC POWDER RIVER EXPRESS, LLC POWDER RIVER
OPERATING, LLC PRONGHORN RAIL SERVICES, LLC RED RIVER TERMINALS, L.L.C. SAILFISH
PIPELINE COMPANY, L.L.C. SEAHAWK SHORELINE SYSTEM, LLC SOUTHEAST KEATHLEY CANYON
PIPELINE COMPANY, L.L.C. TBP2, LLC TDC SERVICES, LLC TDC, L.L.C. TEXAS CITY
CRUDE OIL TERMINAL, LLC THUNDER BASIN HOLDINGS, LLC THUNDER BASIN PIPELINE, LLC
By:  

/s/ Robert V. Deere

Name:   Robert V. Deere Title:   Chief Financial Officer and Treasurer

 

[Signature Page — Fifth Amendment to Fourth Amended and

Restated Credit Agreement and Second Amendment to Fourth

Amended and Restated Guarantee and Collateral Agreement]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent, Issuing Bank and a Lender

By:  

/s/ Andrew Ostrov

Name:   Andrew Ostrov Title:   Director

 

[Signature Page — Fifth Amendment to Fourth Amended and

Restated Credit Agreement and Second Amendment to Fourth

Amended and Restated Guarantee and Collateral Agreement]



--------------------------------------------------------------------------------

ABN AMRO CAPITAL USA LLC

  , as a Lender  

By:  

/s/ Darrell Holley

  Name:   Darrell Holley   Title:   Managing Director   By:  

/s/ Kaylan Hopson

  Name:   Kaylan Hopson   Title:   Vice President  

 

[Signature Page — Fifth Amendment to Fourth Amended and

Restated Credit Agreement and Second Amendment to Fourth

Amended and Restated Guarantee and Collateral Agreement]



--------------------------------------------------------------------------------

Bank of America, N.A.

as a Lender

  , By:  

/s/ Michael Clayborne

  Name:   Michael Clayborne   Title:   Director  

 

[Signature Page — Fifth Amendment to Fourth Amended and

Restated Credit Agreement and Second Amendment to Fourth

Amended and Restated Guarantee and Collateral Agreement]



--------------------------------------------------------------------------------

BMO Harris Financing, Inc.

as a Lender

  , By:  

/s/ Matthew Davis

  Name:   Matthew Davis   Title:   Vice President  

 

[Signature Page — Fifth Amendment to Fourth Amended and

Restated Credit Agreement and Second Amendment to Fourth

Amended and Restated Guarantee and Collateral Agreement]



--------------------------------------------------------------------------------

BNP Paribas

as a Lender

  , By:  

/s/ Joseph Pedroncelli II

  Name:   Joseph Pedroncelli II   Title:   Vice President   By:  

/s/ Robert J. Smith

  Name:   Robert J. Smith   Title:   Director  

 

[Signature Page — Fifth Amendment to Fourth Amended and

Restated Credit Agreement and Second Amendment to Fourth

Amended and Restated Guarantee and Collateral Agreement]



--------------------------------------------------------------------------------

CAPITAL ONE, NATIONAL ASSOCIATION

as a Lender

  , By:  

/s/ Christopher Kuna

  Name:   Christopher Kuna   Title:   Director  

 

[Signature Page — Fifth Amendment to Fourth Amended and

Restated Credit Agreement and Second Amendment to Fourth

Amended and Restated Guarantee and Collateral Agreement]



--------------------------------------------------------------------------------

Citibank, N.A.

as a Lender

  , By:  

/s/ Peter Kardos

  Name:   Peter Kardos   Title:   Vice President  

 

[Signature Page — Fifth Amendment to Fourth Amended and

Restated Credit Agreement and Second Amendment to Fourth

Amended and Restated Guarantee and Collateral Agreement]



--------------------------------------------------------------------------------

Deutsche Bank AG New York Branch

As Lender

  , By:  

/s/ Shai Bandner

  Name:   Shai Bandner   Title:   Director   By:  

/s/ Kai Fang

  Name:   Kai Fang   Title:   Associate  

 

[Signature Page — Fifth Amendment to Fourth Amended and

Restated Credit Agreement and Second Amendment to Fourth

Amended and Restated Guarantee and Collateral Agreement]



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA

as a Lender

  , By:  

/s/ Jason S. York

  Name:   Jason S. York   Title:   Authorized Signatory  

 

[Signature Page — Fifth Amendment to Fourth Amended and

Restated Credit Agreement and Second Amendment to Fourth

Amended and Restated Guarantee and Collateral Agreement]



--------------------------------------------------------------------------------

Sumitomo Mitsui Banking Corporation

as a Lender

  , By:  

/s/ James D. Weinstein

  Name:   James D. Weinstein   Title:   Managing Director  

 

[Signature Page — Fifth Amendment to Fourth Amended and

Restated Credit Agreement and Second Amendment to Fourth

Amended and Restated Guarantee and Collateral Agreement]



--------------------------------------------------------------------------------

Compass Bank

as a Lender

  , By:  

/s/ Mark H. Wolf

  Name:   Mark H. Wolf   Title:   Senior Vice President  

 

[Signature Page — Fifth Amendment to Fourth Amended and

Restated Credit Agreement and Second Amendment to Fourth

Amended and Restated Guarantee and Collateral Agreement]



--------------------------------------------------------------------------------

FIFTH THIRD BANK

as a Lender

  , By:  

/s/ Jonathan H Lee

  Name:   Jonathan H Lee   Title:   Director  

 

[Signature Page — Fifth Amendment to Fourth Amended and

Restated Credit Agreement and Second Amendment to Fourth

Amended and Restated Guarantee and Collateral Agreement]



--------------------------------------------------------------------------------

REGIONS BANK

as a Lender

  , By:  

/s/ David Valentine

  Name:   David Valentine   Title:   Managing Director  

 

[Signature Page — Fifth Amendment to Fourth Amended and

Restated Credit Agreement and Second Amendment to Fourth

Amended and Restated Guarantee and Collateral Agreement]



--------------------------------------------------------------------------------

US Bank, National Association

as a Lender

  , By:  

/s/ John C. Lozano

  Name:   John C. Lozano   Title:   Vice President  

 

[Signature Page — Fifth Amendment to Fourth Amended and

Restated Credit Agreement and Second Amendment to Fourth

Amended and Restated Guarantee and Collateral Agreement]



--------------------------------------------------------------------------------

The Bank of Nova Scotia


as a Lender

  , By:  

/s/ Mark Sparrow

  Name:   Mark Sparrow   Title:   Director  

 

[Signature Page — Fifth Amendment to Fourth Amended and

Restated Credit Agreement and Second Amendment to Fourth

Amended and Restated Guarantee and Collateral Agreement]



--------------------------------------------------------------------------------

DNB CAPITAL LLC


as a Lender

  , By:  

/s/ Byron Cooley

  Name:   Byron Cooley   Title:   Senior Vice President   By:  

/s/ James Grubb

  Name:   James Grubb   Title:   Vice President  

 

[Signature Page — Fifth Amendment to Fourth Amended and

Restated Credit Agreement and Second Amendment to Fourth

Amended and Restated Guarantee and Collateral Agreement]



--------------------------------------------------------------------------------

Cadence Bank N.A.


as a Lender

  , By:  

/s/ William W. Brown

  Name:   William W. Brown   Title:   Executive Vice President  

 

[Signature Page — Fifth Amendment to Fourth Amended and

Restated Credit Agreement and Second Amendment to Fourth

Amended and Restated Guarantee and Collateral Agreement]



--------------------------------------------------------------------------------

Santander Bank N.A.

as an Exiting Lender

  , By:  

/s/ Mark Connelly

  Name:   Mark Connelly   Title:   SVP   By:  

/s/ David O’Driscoll

  Name:   David O’Driscoll   Title:   SVP  

 

[Signature Page — Fifth Amendment to Fourth Amended and

Restated Credit Agreement and Second Amendment to Fourth

Amended and Restated Guarantee and Collateral Agreement]



--------------------------------------------------------------------------------

SCOTIABANC INC.

as a Lender

  , By:  

/s/ J.F. Todd

  Name:   J.F. Todd   Title:   Managing Director  

 

[Signature Page — Fifth Amendment to Fourth Amended and

Restated Credit Agreement and Second Amendment to Fourth

Amended and Restated Guarantee and Collateral Agreement]



--------------------------------------------------------------------------------

ZB, N.A. dba Amegy Bank

as a Lender

  , By:  

/s/ Sam Trail

  Name:   Sam Trail   Title:   Senior Vice President  

 

[Signature Page — Fifth Amendment to Fourth Amended and

Restated Credit Agreement and Second Amendment to Fourth

Amended and Restated Guarantee and Collateral Agreement]



--------------------------------------------------------------------------------

Trustmark National Bank

as a Lender

  , By:  

/s/ Jeffrey Deutsch

  Name:   Jeffrey Deutsch   Title:   Senior Vice President  

 

[Signature Page — Fifth Amendment to Fourth Amended and

Restated Credit Agreement and Second Amendment to Fourth

Amended and Restated Guarantee and Collateral Agreement]



--------------------------------------------------------------------------------

Comerica Bank

as a Lender

  , By:  

/s/ William Robinson

  Name:   William Robinson   Title:   Senior Vice President  

 

[Signature Page — Fifth Amendment to Fourth Amended and

Restated Credit Agreement and Second Amendment to Fourth

Amended and Restated Guarantee and Collateral Agreement]



--------------------------------------------------------------------------------

BOKF, N.A. dba Bank of Texas

as a Lender

  , By:  

/s/ Mari Salazar

  Name:   Mari Salazar   Title:   SVP – Energy Lending  

 

[Signature Page — Fifth Amendment to Fourth Amended and

Restated Credit Agreement and Second Amendment to Fourth

Amended and Restated Guarantee and Collateral Agreement]



--------------------------------------------------------------------------------

SCHEDULE 2.01

Committed Amounts

(immediately after the Fifth Amendment Effective Date)

 

Name of Lender

   Committed Amount      Percentage of
Assigned Interests  

Wells Fargo Bank, National Association

   $ 108,000,000        6.352941176471 % 

Bank of America, N.A.

   $ 108,000,000        6.352941176471 % 

BMO Harris Financing, Inc.

   $ 108,000,000        6.352941176471 % 

ABN AMRO Capital USA LLC

   $ 108,000,000        6.352941176471 % 

BNP Paribas

   $ 108,000,000        6.352941176471 % 

Capital One, National Association

   $ 108,000,000        6.352941176471 % 

Citibank, N.A.

   $ 108,000,000        6.352941176471 % 

Deutsche Bank AG New York Branch

   $ 108,000,000        6.352941176471 % 

Royal Bank of Canada

   $ 108,000,000        6.352941176471 % 

The Bank of Nova Scotia

   $ 108,000,000        6.352941176471 % 

Sumitomo Mitsui Banking Corporation

   $ 108,000,000        6.352941176471 % 

Compass Bank

   $ 97,250,000        5.720588235294 % 

Fifth Third Bank

   $ 97,250,000        5.720588235294 % 

Regions Bank

   $ 90,000,000        5.294117647059 % 

DNB Capital LLC

   $ 52,500,000        3.088235294118 % 

Cadence Bank N.A.

   $ 50,000,000        2.941176470588 % 

ZB, N.A. dba Amegy Bank

   $ 35,000,000        2.058823529412 % 

Trustmark National Bank

   $ 35,000,000        2.058823529412 % 

Comerica Bank

   $ 30,000,000        1.764705882353 % 

BOKF, NA dba Bank of Texas

   $ 25,000,000        1.470588235294 %    

 

 

    

 

 

 

Total

   $ 1,700,000,000.00        100 %    

 

 

    

 

 

 



--------------------------------------------------------------------------------

ANNEX I

Committed Amounts

(immediately prior to the Fifth Amendment Effective Date)

 

Name of Lender

   Committed Amount      Percentage of Assigned
Interests  

ABN AMRO Capital USA LLC

   $ 97,500,000        5.735294117647 % 

Bank of America, N.A.

     97,500,000        5.735294117647 % 

BMO Harris Financing, Inc.

     97,500,000        5.735294117647 % 

BNP Paribas

     97,500,000        5.735294117647 % 

Capital One, National Association

     97,500,000        5.735294117647 % 

Citibank, N.A.

     97,500,000        5.735294117647 % 

Deutsche Bank AG New York Branch

     97,500,000        5.735294117647 % 

Royal Bank of Canada

     97,500,000        5.735294117647 % 

Sumitomo Mitsui Banking Corporation

     97,500,000        5.735294117647 % 

Wells Fargo Bank, National Association

     97,500,000        5.735294117647 % 

Compass Bank

     90,000,000        5.294117647059 % 

Fifth Third Bank

     90,000,000        5.294117647059 % 

Regions Bank

     90,000,000        5.294117647059 % 

U.S. Bank National Association

     90,000,000        5.294117647059 % 

The Bank of Nova Scotia

     61,000,000        3.588235294118 % 

DNB Capital LLC

     52,500,000        3.088235294118 % 

Cadence Bank, N.A.

     50,000,000        2.941176470588 % 

Santander Bank, N.A.

     50,000,000        2.941176470588 % 

Scotiabanc Inc.

     36,500,000        2.147058823529 % 

Amegy Bank National Association

     35,000,000        2.058823529412 % 

Trustmark National Bank

     30,000,000        1.764705882353 % 

Comerica Bank

     25,000,000        1.470588235294 % 

BOKF, NA dba Bank of Texas

     25,000,000        1.470588235294 %    

 

 

    

 

 

 

Total

   $ 1,700,000,000.00        100 %    

 

 

    

 

 

 



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF COMPLIANCE CERTIFICATE1

Financial Statement Date:                     ,             

To:    Wells Fargo Bank, National Association, as Administrative Agent

Ladies and Gentlemen:

Reference is made to the Fourth Amended and Restated Credit Agreement dated as
of June 30, 2014, as amended by that certain First Amendment to Fourth Amended
and Restated Credit Agreement, dated as of August 25, 2014, that certain Second
Amendment to Fourth Amended and Restated Credit Agreement and Joinder Agreement,
dated as of July 17, 2015, that certain Third Amendment to Fourth Amended and
Restated Credit Agreement, dated as of September 17, 2015, that certain Fourth
Amendment to Fourth Amended and Restated Credit Agreement and Joinder Agreement,
dated as of April 27, 2016 and that certain Fifth Amendment to Fourth Amended
and Restated Credit Agreement and Second Amendment to Fourth Amended and
Restated Guarantee and Collateral Agreement, dated as of May 9, 2017 (as so
amended and as further amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement”; the terms defined
therein being used herein as therein defined), among Genesis Energy, L.P., as
borrower (the “Borrower”), Wells Fargo Bank, National Association, as
administrative agent, and the lenders party thereto.

The undersigned Financial Officer hereby certifies as of the date hereof that
he/she is the                      of the Borrower, and that, as such, he/she is
authorized to execute and deliver this Certificate to the Administrative Agent
on the behalf of the Borrower, and that:

[Use following paragraphs 1 and 2 for fiscal year-end financial statements]

1.    The Borrower has delivered the year-end audited financial statements
required by Section 5.01(a)(i) of the Agreement for the fiscal year of the
Borrower ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section.

 

 

1  The financial statement certifications certified herein are intended to be
reflective of the certifications required under Section 5.01(a) and 5.01(b) of
the Credit Agreement. The financial covenant calculations included herein are
intended to reflect the components of the financial covenants set forth in
Section 6.14. In the event of any conflict or inconsistency between the
applicable terms and conditions of the Credit Agreement, on the one hand, and
the financial statement certifications and/or financial covenant calculations
reflected in this Exhibit I, on the other hand, the terms and conditions of the
Credit Agreement shall control.



--------------------------------------------------------------------------------

2.    The Borrower has delivered the year-end unaudited financial statements
required by Section 5.01(a)(ii) of the Agreement for the fiscal year of the
Borrower ended as of the above date.

[Use following paragraphs 1 and 2 for fiscal quarter-end financial statements]

1.    The Borrower has delivered the unaudited financial statements required by
Section 5.01(b)(i) of the Agreement for the fiscal quarter of the Borrower ended
as of the above date. Such financial statements fairly present in all material
respects the financial condition and results of operations of the Borrower and
its consolidated Subsidiaries in accordance with GAAP consistently applied as at
such date and for such period, subject only to normal year-end audit adjustments
and the absence of footnotes.

2.    The Borrower has delivered the unaudited financial statements required by
Section 5.01(b)(ii) of the Agreement for the fiscal quarter ended as of the
above date.

3.    The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Borrower during the accounting period covered by such financial statements.

4.    A review of the activities of the Borrower during such fiscal period has
been made under the supervision of the undersigned with a view to determining
whether during such fiscal period the Borrower performed and observed all its
obligations under the Loan Documents, and

[select one:]

[during such fiscal period, the Borrower performed and observed each covenant
and condition of the Loan Documents applicable to it, and no Default has
occurred and is continuing.]

—or—

[during such fiscal period the following covenants or conditions have not been
performed or observed and the following is a list of each such Default and its
nature and status:]

5.    The financial covenant analyses and information set forth on Schedules 1
and 2 attached hereto are true and accurate on and as of the date of this
Certificate.

6.    [No change in GAAP or in the application thereof has occurred since the
date of the audited financial statements referred to in Section 3.04 of the
Agreement.]

—or—

[The following changes in GAAP or in the application thereof have occurred since
the date of the audited financial statements referred to in Section 3.04 of the
Agreement and such changes have had the following effects on the financial
statements accompanying this Compliance Certificate:]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of                                              ,             .

 

GENESIS ENERGY, L.P. By:   GENESIS ENERGY, LLC, its general partner   By:  

 

  Name:     Title:  



--------------------------------------------------------------------------------

For the Quarter/Year ended                                              
(“Statement Date”)

SCHEDULE 1

to the Compliance Certificate

($ in 000’s)

 

I.      Interest Coverage Ratio.

  

A.     Adjusted Consolidated EBITDA (Schedule 2) for the four
consecutive fiscal quarter period ending on the Statement Date:

   $                    

B.     Consolidated Interest Expense for such period:

   $                    

C.     Consolidated Interest Coverage Ratio (Line I.A ÷ Line I.B):

  

         to 1.00

 

 

Minimum Consolidated Interest Coverage Ratio commencing with the Test Period
ending September 30, 2015:    3.00 to 1.002

 

 

2  During a Permitted Acquisition Period, the minimum Consolidated Interest
Coverage Ratio as at the last day of each Test Period shall not be less than
2.75 to 1.00.



--------------------------------------------------------------------------------

II.     Leverage Ratios.

  

Consolidated Leverage Ratio

  

A.     Consolidated Total Funded Debt as at the Statement Date:

   $                       

B.     Adjusted Consolidated EBITDA (Schedule 2) for the four consecutive fiscal
quarter period ending on the Statement Date:

   $                       

C.     Consolidated Leverage Ratio (Line II.A ÷ Line II.B):

              to 1.00  

 

 

Maximum Consolidated Leverage Ratio as of the last day of the Test Period(s)
ending on:

 

March 31, 2017

   5.50 to 1.00

June 30, 2017 through June 30, 2018

   5.75 to 1.00

September 30, 2018 through December 31, 2019

   5.50 to 1.00

March 31, 2020 through December 31, 2020

   5.25 to 1.00

March 31, 2021 and thereafter

   5.00 to 1.00



--------------------------------------------------------------------------------

Consolidated Senior Secured Leverage Ratio

  

A.     Consolidated Total Senior Secured Funded Debt as at the Statement Date:

   $                       

B.     Adjusted Consolidated EBITDA (Schedule 2) for the four consecutive fiscal
quarter period ending on the Statement Date:

   $                       

C.     Consolidated Senior Secured Leverage Ratio (Line II.A ÷ Line II.B):

              to 1.00  

 

 

Maximum Consolidated Senior Secured Leverage Ratio commencing with the Test
Period ending September 30, 2015:

   3.75 to 1.00



--------------------------------------------------------------------------------

III. EBITDA for Pricing.

 

Adjusted Consolidated EBITDA for purposes of determining Applicable Margin3 (see
Preliminary Adjusted Consolidated EBITDA on Schedule 2):

   $                       

 

 

3  Solely for the purpose of determining the Applicable Margin, Adjusted
Consolidated EBITDA, as used in calculating Consolidated Leverage Ratio, will be
calculated without giving effect to the limitation on cash distributions
received by the Borrower and the Restricted Subsidiaries from any Unrestricted
Joint Venture, as set forth in clause (a) of the first proviso set forth in the
definition of Adjusted Consolidated EBITDA.



--------------------------------------------------------------------------------

For the Quarter/Year ended                          (“Statement Date”)

SCHEDULE 2

to the Compliance Certificate

($ in 000’s)

 

         

Quarter

Ended

  

Quarter

Ended

  

Quarter

Ended

  

Quarter

Ended

  

Four Fiscal
Quarter Period

Ended

  

Consolidated Net Income of the Borrower and its Subsidiaries

               Plus the following expenses, charges, losses and similar items to
the extent deducted in determining Consolidated Net Income for such period:

+

   Total interest expense (inclusive of amortization of deferred financing fees
and other original issue discount and banking fees, charges and commissions
(e.g., letter of credit fees and commitment fees) and non-cash accretion of
discount) net of interest income               

+

   Provision for taxes based on income (including any Texas franchise Tax
provided such franchise Tax is a Tax based on income), foreign withholding taxes
and other taxes similar to the foregoing               

+

   Depreciation and amortization expenses                Plus all non-cash
expenses, charges, losses, and similar items, in each case, to the extent
deducted in determining Consolidated Net Income for such period, including those
relating to the following:

+

   Depletion, impairments, write-offs and similar items (including impairment of
assets, as contemplated in the Statement of Financial Accounting Standards
No. 144 (or any codification thereof), “Accounting for the Impairment or
Disposal of Long-Lived Assets”)               

+

  

Accretion expenses associated with provision for abandonment costs

              

+

   Unrealized expenses, charges, losses, revenues, incomes, gains and similar
items relating to hedging transactions               

+

  

Equity-based compensation expenses that are not settled in cash

              



--------------------------------------------------------------------------------

+

  

Lower of cost or market adjustments to inventory

               Minus all non-cash revenues, incomes, gains and similar items, in
each case, to the extent included in determining Consolidated Net Income for
such period, including those relating to the following:               

-

   Depletion, impairments, write-offs and similar items (including impairment of
assets, as contemplated in the Statement of Financial Accounting Standards
No. 144 (or any codification thereof), “Accounting for the Impairment or
Disposal of Long-Lived Assets”)               

-

   Accretion expenses associated with provision for abandonment costs         
     

-

   Unrealized expenses, charges, losses, revenues, incomes, gains and similar
items relating to hedging transactions               

-

   Equity-based compensation expenses that are not settled in cash            
  

-

   Lower of cost or market adjustments to inventory               

Plus expenses, charges, losses and similar items relating to the following:

              

+

   Sales or other dispositions of assets other than inventory sold in the
ordinary course of business               

+

   Items necessary to reconcile the calculation of Consolidated EBITDA to the
Borrower’s calculation of Adjusted EBITDA for purposes of its public
disclosures, including filings with the SEC; provided, that such items do not
exceed 2% of the Borrower’s calculation of Consolidated EBITDA including such
items               

+

   Extraordinary items (as contemplated by GAAP)               

+

   Transaction Costs               

+

   Specified Dispute Costs               

Minus revenue, gains, income and similar items relating to the following:

              

-

   Sales or other dispositions of assets other than inventory sold in the
ordinary course of business               



--------------------------------------------------------------------------------

-

   Items necessary to reconcile the calculation of Consolidated EBITDA to the
Borrower’s calculation of Adjusted EBITDA for purposes of its public
disclosures, including filings with the SEC; provided, that such items do not
exceed 2% of the Borrower’s calculation of Consolidated EBITDA including such
items               

-

   Extraordinary items (as contemplated by GAAP)               

Plus the following substitutions:

              

+

   Cash received (if any) by the Borrower or any Restricted Subsidiary pursuant
to any Direct Financing Lease in substitution of any GAAP items reflected in
such period attributable to Direct Financing Leases               

+

   Cash dividends or distributions (or with respect to NEJD SPE 1, loan payments
under the NEJD Intercompany Note) received (if any) by the Borrower or any
Restricted Subsidiary from Unrestricted Subsidiaries, Joint Ventures, equity
investees and any other Person accounted for by the Borrower by the equity
method of accounting, or any other Person that is not a Subsidiary in
substitution of any GAAP items reflected in such period attributable to
income/loss of such Persons4               

 

4  All such dividends or distributions with respect to a relevant accounting
period that the Borrower or any Restricted Subsidiary receives within 15 days
after such accounting period shall be included as if such amounts had been
received during such accounting period.



--------------------------------------------------------------------------------

=    Consolidated EBITDA5                +    Pro Forma Adjustments (other than
Non-Historical Pro Forma Adjustments and Material Project EBITDA Adjustments)   
            +    Non-Historical Pro Forma Adjustments, as applicable            
   +    Material Project EBITDA Adjustments, as applicable                =   
(Preliminary) Adjusted Consolidated EBITDA                -    Cash
distributions from Unrestricted Joint Ventures in excess of 25% of (Preliminary)
Adjusted Consolidated EBITDA (as such (Preliminary) Adjusted Consolidated EBITDA
is calculated from time to time without giving effect to cash distributions from
Unrestricted Joint Ventures)                =    Adjusted Consolidated EBITDA   
           

 

 

5  (a) with respect to any Test Period or Calculation Period that includes any
fiscal quarter commencing with the June 30, 2017 fiscal quarter and ending with
the March 31, 2018 fiscal quarter, Consolidated EBITDA shall not include that
portion of GAAP compensation expense (positive or negative) attributable to
equity-based compensation settled in cash to the extent such expense results
from the Borrower’s common unit price being in excess of or below $32.00 per
unit, and (b) with respect to any Test Period or Calculation Period that
includes any fiscal quarter commencing with the June 30, 2018 fiscal quarter and
ending with the March 31, 2019 fiscal quarter, Consolidated EBITDA shall include
(in addition to the applicable GAAP compensation expense) true-up compensation
expense (positive or negative) attributable to equity-based compensation settled
in cash in an amount (positive or negative) equal to 25% of the product of
(x) the difference (positive or negative) between the Borrower’s common unit
price on March 31, 2018 minus $32.00, multiplied by (y) number of units
outstanding underlying the awards that were adjusted pursuant to clause
(a) above.